DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 Reasons for Allowance
Claims 1-3, 6, 8-22 and 24-27 are allowed over the prior art of record.  Among those, claims 1, and 24-25 are independent claims. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on June 1, 2022. The examiner has reviewed theremarks submitted June 1, 2022 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer tubular structure for transporting heat transfer fluid defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), that comprising the recited layer (1) and layer (2) that are adhered at least partially to one another, wherein the layer (1) is in contact with the heat transfer fluid. In particular, the layer (1) of the multilayer tubular structure comprises at least one semi-crystalline thermoplastic polymer P1 having to meet the specific Tm1 requirement as defined, i.e., that is greater than or equal to 160°C, as determined according to the standard 11357-3 (2013), and further, the layer (1) is being devoid of fibers.  The layer (2) of the multilayer tubular structure comprises at least a semi-crystalline thermoplastic polymer P2, wherein said polymer P2 is a semi-crystalline polyamide having to meet the specific Tm2 requirement as defined, i.e., that is greater than or equal to 170 °C, as determined according to the standard 11357-3 (2013). The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer tubular structure for transporting heat transfer fluid defined by the structural and compositional limitations in the specific manner as instantly claimed (in claims 24 and 25), that comprising the recited layer (1) and layer (2) that are adhered at least partially to one another, wherein the layer (1) is in contact with the heat transfer fluid. In particular, the layer (1) of the multilayer tubular structure comprises at least one semi-crystalline thermoplastic polymer P1 that is semi-crystalline polyamide having to meet the specific Tm1 requirement as defined, i.e., that is greater than or equal to 160°C, as determined according to the standard 11357-3 (2013), and further, the layer (1) is being devoid of fibers.  The layer (2) of the multilayer tubular structure comprises at least a semi-crystalline thermoplastic polymer P2 that is semi-crystalline polyamide, wherein the thermoplastic polymer P1 and thermoplastic polymer P2 each have to meet the specific polydispersity index requirement as defined. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782